COURT OF APPEALS
SANDEE BRYAN MARION                  FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE
  CHIEF JUSTICE                        CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGELINI                            300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                        SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                    WWW.TXCOURTS.GOV/4THCOA.ASPX                            TELEPHONE
PATRICIA O. ALVAREZ                                                                          (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                               FACSIMILE NO.
  JUSTICES                                                                                   (210) 335-2762


                                             August 5, 2015


       Andrew Warthen                                             Richard B. Dulany Jr.
       Paul Elizondo Tower                                        Bexar County Public Defender's
       101 W. Nueva St.                                           Office
       San Antonio, TX 78205                                      Paul Elizondo Tower
       * DELIVERED VIA E-MAIL *                                   101 W. Nueva St., Suite 370
                                                                  San Antonio, TX 78205
                                                                  * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:   04-14-00776-CR
              Trial Court Case Number:   2012CR2497
              Style:                     Bernardo Ibarra-Lopez v. The State of Texas


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Wednesday, September 2, 2015, before a panel consisting of Chief Justice Sandee
       Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

                                                        Very truly yours,
                                                        KEITH E. HOTTLE, CLERK

                                                        ____________________________
                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853